— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered September 11, 1991, convicting him of sexual abuse in the first degree (six counts), and endangering the welfare of a child, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact who saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94; Matter of Bernard J., 171 AD2d 794; People v Huber, 156 AD2d 469). That determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contention and find it to be without merit (see, People v Moreno, 70 NY2d 403, 406; People v Latella, 112 AD2d 324). Bracken, J. P., Eiber, Ritter and Santucci, JJ., concur.